Citation Nr: 9934746	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease at L4-L5 level with a history of 
chronic lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

In its January 1997 remand, the Board noted that the veteran 
had submitted evidence regarding his cervical and thoracic 
spine and that it was unclear whether the veteran was seeking 
service connection for cervical and thoracic spine disorders.  
The Board referred this matter to the RO for clarification.  
The RO should contact the veteran regarding this matter.


REMAND

In a February 1998 rating decision, service connection was 
denied for spondylosis with left leg radiculopathy.  In April 
1998, the veteran filed a notice of disagreement with that 
rating decision, alleging in part that his arthritis was a 
"causative agent" in the development of spondylosis.  A 
statement of the case on that matter has not been issued.  
The veteran's service connected back disability has never 
been characterized as "arthritis" on rating sheets, 
although various rating decisions reflect the use of 
Diagnostic Codes 5010 (traumatic arthritis) and 5295 
(lumbosacral strain) for rating the disability. The service-
connected back disability was originally characterized as 
"thinning" of L4-L5 with history of lumbosacral strain, 
recently recharacterized as degenerative disc disease at L4-
L5 with history of chronic lumbosacral strain.  

The issue of service connection for spondylosis with left leg 
radiculopathy is inextricably intertwined with the issue of 
an increased evaluation for service-connected degenerative 
disc disease at L4-L5 level with a history of chronic 
lumbosacral strain.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, a statement of the case must be issued and the 
veteran given an opportunity to perfect his appeal in regard 
to same.  Moreover, even though the service-connected 
disability was reclassified as degenerative disc disease, the 
RO did not evaluate the disorder under Diagnostic Code 5293 
(intervertebral disc syndrome) or provide the veteran with 
notice of those rating criteria.  

Furthermore, the veteran testified at his April 1995 hearing 
that he had received treatment in March 1995 from a mobile 
clinic associated with the Poplar Bluff, Missouri, VA Medical 
Center.  In the January 1997 remand, the Board asked the RO 
to obtain the records from the mobile clinic, but it does not 
appear that an attempt was made to get them.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As these are records in the 
possession of VA, they must be obtained.  38 U.S.C.A. 
§ 5103(a) (West 1991). 

In light of the above, this case must be REMANDED to the RO 
for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his low back disorder or related 
complaints since January 1997.  The RO 
should then obtain any medical records 
not currently on file, specifically to 
include all records from the Poplar 
Bluff, Missouri, VA Medical Center and 
any associated mobile unit. 

3.  Inasmuch as there are diagnoses of 
record of arthritis of lumbar spine and 
the veteran's service connected spinal 
disability is rated under a hyphenated 
diagnostic code that includes Code 5010, 
the RO should make a determination of 
whether arthritis of the lumbar spine is 
service-connected and advise the veteran 
of the determination and of his right to 
appeal.   If any of the additional 
evidence relates to "spondylosis," the 
RO should readjudicate the claim for 
service connection for spondylosis with 
left leg radiculopathy.  In that regard, 
the Board notes that at the time of the 
December 1997 VA examination, Dr. H. 
stated that he veteran's disc disease 
(now service-connected) was "not free-
standing" but was a component of lumbar 
spondylosis.  Any statement of the case 
should be sent to the veteran's address 
of record, and he should be advised of 
the time in which to perfect his appeal.

4.  Thereafter, if deemed necessary to 
separate any service-connected back 
symptoms from any nonservice connected 
ones or to answer any other medical 
question, the veteran should be afforded 
another comprehensive VA examination by 
an appropriate specialist.  The veteran's 
claims folder should be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  Functional disability due to any 
low back disorders deemed to be unrelated 
to the service-connected disability 
should be separately addressed.  It is 
suggested that the RO pose specific 
questions to be answered on any 
additional examination using the 
requirements articulated in the Board's 
prior remand to the extent appropriate.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  Consideration should be 
given to all applicable law and 
regulations including 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5293, and DeLuca v. Brown, 8 Vet. App. 
202 (1995), as applicable.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case with applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


